DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 32, it does not appear to further limit claim 29 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al. (US 2011/0228231 A1) in view of Grutzner et al. (EP 2159040 A1), reference provided by Applicant.
Regarding claim 11, Schreiber teaches providing a transparent support (20, figure 10);
Arranging an object structure array (3, figure 10) on the transparent support, the object structure array comprising a plurality of identical object structures (they are all LCD, paragraph 0041);
Arranging a projector lens array (4, figure 10) on a side of the support facing away from the structure, wherein at least one projector lens is associated with one object structure such that the projections of the object structures superpose through the projector lenses to form a full image (5, figure 10 and paragraph 0031), wherein the distance between a projector lens and the associated object structures corresponds to the focal length of the respective projector lens (paragraph 0031).
Schreiber does not specify that the projector lenses are printed by means of transparent ink from a plurality of droplets, which in their liquid state, join into a drop which forms a projector lens after curing; and curing the drops forming the projector lenses
Grutzner teaches forming lens by means of transparent ink forming a plurality of droplets which in their liquid state join into a drop which forms a lens after curing, and curing the drops to form the lenses (paragraph 0025).

Regarding claim 12 and 14, Schreiber in view of Grutzner teaches the number of droplets for printing a projector lens is determined in response to the thickness of the support (since the thickness of the support will determine the focal length that the projector lenses have to be placed at and the number of droplets would govern the size and focal length of the lenses, one of ordinary skill in the art would realize Schreiber in view of Grutzner would have to take into account the thickness of the substrate in forming the correct number of droplets of lens material to get the focal length of the lens to the proper value, which in Schreiber is the thickness of the substrate) or a thickness’ deviation from a desired value of the thickness of the support (again since the support thickness value, whether deviated or correct as desired governs the focal distance at which the lenses which are attached to the substrate can be placed, one of ordinary skill would take into account the thickness or deviation from thickness of the substrate to determine the correct formation of the lens droplets).
Regarding claim 13, 15 and 16, Schreiber teaches arranging a condenser lens array on the object structure array (see condenser array 2, figure 10), the condenser lens array comprising a plurality of condenser lenses (see figure 10 wherein a plurality of condenser lenses is shown).
Schreiber does not teach the condenser lenses are printed by means of a transparent ink from a plurality of droplets which, in their liquid state, join into a drop which forms a condenser lens after curing; and curing the drops which form the condenser lens.
Grutzner teaches forming lens by means of transparent ink forming a plurality of droplets which in their liquid state join into a drop which forms a lens after curing, and curing the drops to form the lenses (paragraph 0025).

Regarding claim 17, Schreiber does not specify that the transparent ink comprises a hybrid polymer.
Grutzner teaches the transparent ink comprises a hybrid polymer (paragraph 0025).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Schreiber to use the printed lenses of Grutzner to form the condenser lenses by printing in order to improve production time and cost savings minimize material waste (paragraph 0016).
Regarding claim 18, Schreiber teaches providing a transparent support (20, figure 10);
Arranging an object structure array (3, figure 10) on the transparent support, the object structure array comprising a plurality of identical object structures (they are all LCD, paragraph 0041);
Arranging a projector lens array (4, figure 10) on a side of the support facing away from the structure, wherein at least one projector lens is associated with one object structure such that the projections of the object structures superpose through the projector lenses to form a full image (5, figure 10 and paragraph 0031), wherein the distance between a projector lens and the associated object structures corresponds to the focal length of the respective projector lens (paragraph 0031).
Schreiber does not specify that the projector lenses are printed by means of transparent ink from a plurality of droplets, which in their liquid state, join into a drop which forms a projector lens after curing, wherein the number of droplets for two adjacent projection lenses is different; and curing the drops forming the projector lenses.

Regarding the number of drops for two adjacent projection lenses being different, since the light of each lens of Schreiber has to be imaged to the projection surface in a superposed manner each lens will be slightly different from the center of the array toward the periphery, thus it would be obvious that the lenses have different number of drops to form them as they each have to have slightly different optical powers.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Schreiber to use the printed lenses of Grutzner to form the projection lenses by printing in order to improve production time and cost savings minimize material waste (paragraph 0016).
Regarding claim 19 and 21, Schreiber in view of Grutzner teaches the number of droplets for printing a projector lens is determined in response to the thickness of the support (since the thickness of the support will determine the focal length that the projector lenses have to be placed at and the number of droplets would govern the size and focal length of the lenses, one of ordinary skill in the art would realize Schreiber in view of Grutzner would have to take into account the thickness of the substrate in forming the correct number of droplets of lens material to get the focal length of the lens to the proper value, which in Schreiber is the thickness of the substrate) or a thickness’ deviation from a desired value of the thickness of the support (again since the support thickness value, whether deviated or correct as desired governs the focal distance at which the lenses which are attached to the substrate can be placed, one of ordinary skill would take into account the thickness or deviation from thickness of the substrate to determine the correct formation of the lens droplets).

Schreiber does not teach the condenser lenses are printed by means of a transparent ink from a plurality of droplets which, in their liquid state, join into a drop which forms a condenser lens after curing; and curing the drops which form the condenser lens.
Grutzner teaches forming lens by means of transparent ink forming a plurality of droplets which in their liquid state join into a drop which forms a lens after curing, and curing the drops to form the lenses (paragraph 0025).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Schreiber to use the printed lenses of Grutzner to form the condenser lenses by printing in order to improve production time and cost savings minimize material waste (paragraph 0016).
Regarding claim 24, Schreiber does not specify that the transparent ink comprises a hybrid polymer.
Grutzner teaches the transparent ink comprises a hybrid polymer (paragraph 0025).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Schreiber to use the printed lenses of Grutzner to form the condenser lenses by printing in order to improve production time and cost savings minimize material waste (paragraph 0016).
Regarding claim 25, Schreiber teaches wherein the distance between a projector lens and the associated object structures corresponds to the focal length of the respective projector lens (paragraph 0031).

Regarding claim 29 and 32, Schreiber teaches providing a transparent support (20, figure 10);
Arranging an object structure array (3, figure 10) on the transparent support, the object structure array comprising a plurality of identical object structures (they are all LCD, paragraph 0041);
Arranging a condenser lens array on the object structure array (see condenser array 2, figure 10), the condenser lens array comprising a plurality of condenser lenses (see figure 10 wherein a plurality of condenser lenses is shown).
Arranging a projector lens array (4, figure 10) on a side of the support facing away from the structure, wherein at least one projector lens is associated with one object structure such that the projections of the object structures superpose through the projector lenses to form a full image (5, figure 10 and paragraph 0031), wherein the distance between a projector lens and the associated object structures corresponds to the focal length of the respective projector lens (paragraph 0031).
Schreiber does not specify the condenser lenses are printed by means of a transparent ink from a plurality of droplets which, in their liquid state, join into a drop which forms a condenser lens after curing; and curing the drops which form the condenser lens and that the projector lenses are printed by means of transparent ink from a plurality of droplets, which in their liquid state, join into a drop which forms a projector lens after curing; and curing the drops forming the projector lenses
Grutzner teaches forming lens by means of transparent ink forming a plurality of droplets which in their liquid state join into a drop which forms a lens after curing, and curing the drops to form the lenses (paragraph 0025).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Schreiber to use the printed lenses of Grutzner to form the 
Regarding claims 30 and 31, Schreiber in view of Grutzner teaches the number of droplets for printing a projector lens is determined in response to the thickness of the support (since the thickness of the support will determine the focal length that the projector lenses have to be placed at and the number of droplets would govern the size and focal length of the lenses, one of ordinary skill in the art would realize Schreiber in view of Grutzner would have to take into account the thickness of the substrate in forming the correct number of droplets of lens material to get the focal length of the lens to the proper value, which in Schreiber is the thickness of the substrate) or a thickness’ deviation from a desired value of the thickness of the support (again since the support thickness value, whether deviated or correct as desired governs the focal distance at which the lenses which are attached to the substrate can be placed, one of ordinary skill would take into account the thickness or deviation from thickness of the substrate to determine the correct formation of the lens droplets).
Regarding claim 33, Schreiber teaches wherein the distance between a projector lens and the associated object structures corresponds to the focal length of the respective projector lens (paragraph 0031).
Regarding claim 34, Schreiber does not specify that the transparent ink comprises a hybrid polymer.
Grutzner teaches the transparent ink comprises a hybrid polymer (paragraph 0025).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Schreiber to use the printed lenses of Grutzner to form the condenser lenses by printing in order to improve production time and cost savings minimize material waste (paragraph 0016).

Regarding claim 37, regarding the number of drops for two adjacent projection lenses being different, since the light of each lens of Schreiber has to be imaged to the projection surface in a superposed manner each lens will be slightly different from the center of the array toward the periphery, thus it would be obvious that the lenses have different number of drops to form them as they each have to have slightly different optical powers.
Regarding claim 38, Schreiber teaches wherein the distance between a projector lens and the associated object structures corresponds to the focal length of the respective projector lens (paragraph 0031).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	3/09/2021